DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13-19 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 2-6, 8-9, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 20 2006 012 409 to Industra Industrieanlagen Masc (Industra) (Machine translation has been used).

a pump bracket (9, fig. 4; [22]) comprising: 
a bearing housing (11, fig. 4; [23]) disposed proximate a motor coupling end (motor is arranged on end 19, fig. 4; [23]) of the pump, the bearing housing operably holding a bearing assembly (15, fig. 4; [23]) that provides support to a pump driver shaft (13, fig. 4) from axial and radial force applied to the driver shaft under load; 
a seal chamber (chamber including seal 60, fig. 4; [29]) disposed distally from the bearing housing, the seal chamber holding a selectably removable seal (seal 60 is replaceable; [11]) that is fixedly engaged with the driver shaft during operation to mitigate leakage of a pumped fluid from inside a pump housing (2, fig. 4) to outside the pump housing ([29]); and 
a drive shaft cavity (cavity in which shaft 13 is installed, fig. 4) running through the bracket, and configured to operably hold the driver shaft; 
a first gear casing (6, fig. 4) fixedly engaged with the bracket during operation, the first gear casing comprising a first gear chamber (chamber that holds gears 50 and 53 within casing 6) that operably holds a driver gear (50, fig. 4) and a driven gear (53, fig. 4), the driver gear meshedly engaged with the driven gear engaged with a first driven shaft (38, fig. 4; [25]) in the first gear chamber, and the driver gear operably fixedly engaged with the driver shaft such that the driver gear rotates when the driver shaft is rotated resulting in fluid being drawn into the first gear chamber on a first side, and discharged from the first gear chamber on a second side (operation of the pump; [3], [30],[31]); 
a first port (any port from 35, 36 to 20, 21 with 35, 36 as inlets and 20, 21 as outlets, Figs. 2-4; [30]) and a second port (other of port from 35, 36 to 20, 21 with 35, 36 as inlets and 20, 21 as outlets, Figs. 2-4; [30]) disposed in the pump housing, the first port comprising a 
a casing head (7, fig. 4) disposed at the distal end of the pump, the casing head selectably, fixedly engaged with the gear casing and bracket (see fig. 4), the casing head comprising a driver shaft end cavity (where bearing element 32 is installed; fig. 4) to operably hold the driver shaft, the driver shaft end cavity closed at the distal end inside the casing head (see fig. 4, bearing chamber that holds the driver shaft is closed).

Regarding claims 2, and 13, Industra discloses the pump of claim 1, the casing head comprising the first port and the second port (35 and 36, fig. 4; [30]), and further comprising a first pumping chamber disposed in fluid coupling with the first port and a second chamber disposed in fluid coupling with the second port (ports 35 and 36 are in their respective gear chambers, fig. 4).

Regarding claim 11, Industra discloses the pump of claim 1, the bracket comprising a bracket foot (9, fig. 47; [22]) configured to secure the bracket to a platform.

Regarding claim 12, Industra discloses a pump (1, fig. 4) for use in a high pressure pipeline, comprising: 
a pump housing 

a pump bracket (9, fig. 4; [22]) comprising: 
a drive shaft cavity (cavity in which shaft 13 is installed, fig. 4)running through the bracket, and configured to operably hold the driver shaft; and 
a bushing assembly (5, figs 1a, 4) disposed at a proximal end of the pump, proximate a motor coupling end of the pump, the bushing assembly comprising a seal chamber (chamber to hold seal 60, fig. 4) disposed at the proximal end and open to outside of the pump housing, the seal chamber configured to operably hold a selectably removable seal to mitigate leakage of a pumped fluid from inside the pump housing to outside the pump housing; 
a seal assembly (60, fig. 4) comprising: 
a seal (60) disposed inside the seal chamber immediately adjacent to the driver shaft to mitigate leakage of the pumped fluid; and 
a seal holder (5, figs. 1a, 4) operably fixedly engaged with the driver shaft at the proximal end of the shaft, the seal holder operably holding the seal inside the seal chamber; 
a first gear casing (6, fig. 4) selectably, fixedly engaged with the bracket during operation, the first gear casing comprising a first gear chamber (chamber holding gears 50, 53, fig. 4) that operably holds a driver gear (50) and a driven gear (53), the driver gear meshedly engaged with the driven gear engaged with a first driven shaft in the first gear chamber, and the driver gear operably fixedly engaged with the driver shaft such that the driver gear rotates when the driver shaft is rotated resulting in fluid being drawn into the first gear chamber on a first side, and discharged from the first gear chamber on a second side; 
a first port (any port from 35, 36 to 20, 21 with 35, 36 as inlets and 20, 21 as outlets, Figs. 2-4; [30]) and a second port (other of port from 35, 36 to 20, 21 with 35, 36 as inlets and 
a casing head (7, fig. 4) disposed at the distal end of the pump, the casing head selectably, fixedly engaged with the gear casing and bracket during operation (see fig. 4), the casing head comprising a driver shaft end cavity (where bearing element 32 is installed; fig. 4) to operably hold the driver shaft, the driver shaft end cavity closed at the distal end inside the casing head (see fig. 4, bearing chamber that holds the driver shaft is closed).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Industra as applied to claim 1 above, further in view of US 2004/0213663 to (Duerr) et al (Duerr).
Regarding claim 7, Industra discloses the pump of claim 1, but does not explicitly disclose that the bearing assembly comprising tapered roller thrust bearings to accommodate axial and radial loads applied to the driver shaft.
However, Duerr discloses a bearing assembly (34, 36, fig. 1; [14]) comprising tapered roller thrust bearings ([5], [14]) to accommodate axial and radial loads applied to the driver shaft.
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine the tapered roller thrust bearings as taught by Duerr with the device of Industra so as to accept major rotational loads applied to the gear 18 as well as primary thrust loads resulting primarily from the axial flow of the water drawn in by the water pump and expelled radially ([14]; Duerr).

Claims 9, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Industra as applied to claim 1 above, and further in view of US 2009/0208357 to Garrett.
Regarding claims 9, and 19, Industra discloses the pump of claim 1, but does not explicitly disclose that the respective gears comprising a hardened steel or steel alloy that is resistant to abrasion.

Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to use respective gears comprising of a hardened steel or steel alloy that is resistant to abrasion as taught by Garrett with the device of Industra in order to provide, the necessary resistance to wear or a propriety combination of the two ceramics ([29], Garrett).

Allowable Subject Matter
Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 20, the closest prior art of record fails to disclose or render obvious the combination including:
“a selectably removable separator plate comprising a first port and a second port, the first port comprising a discharge port when the pump is disposed in a clockwise orientation and a suction port when the pump is disposed in a counter-clockwise orientation, and the second port comprising a suction port when the pump is disposed in a clockwise orientation and a discharge port when the pump is disposed in a counter-clockwise orientation; a selectably removable second gear casing disposed distally and adjacent to the separator plate, the second gear casing comprising a second gear chamber housing a second driver gear operably, fixedly engaged with the driver shaft, and a second driven gear meshedly engaged with the second driver gear and engaged with a second driven shaft. and a casing head disposed at the distal end of the pump, the casing head selectably, fixedly engaged with the gear casing and bracket, the casing head comprising a driver shaft end cavity to operably hold the driver shaft, the driver shaft end cavity closed at the distal end inside the casing head.”


Claims 3-6, 8, 10, and 14-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2005/0232784 to Yates et al.
US 6,692,244 to Bhagavatula
Both references above disclose general state of art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAPINDER SINGH/               Examiner, Art Unit 3746